Citation Nr: 0802799	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  The veteran's claims folder is in 
the jurisdiction of the VA Regional Office in Cleveland, 
Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran asserts that service connection is warranted for 
asbestosis as a result of asbestos exposure inservice.  The 
veteran contends that he was exposed to asbestos while in the 
Navy.  He alleges that during his first tour of duty in 
Pensacola, Florida, he was assigned to the crash-crew 
division and performed duties including scraping paint, 
sanding paint, repainting, and caulking, noting that the 
caulking rope was made of asbestos.  He also indicated that 
he was exposed to asbestos while assigned as an aviation 
firefighter at the U.S. Naval Air Station in Barbers Point, 
Hawaii.  In addition, the veteran claims that he was exposed 
to asbestos while performing his duties on the USS CHEVALIER, 
which included chipping paint, painting, and repairing piping 
with asbestos.  Last, the veteran claims that, while aboard 
the USS CHEVALIER, his bunk was located below piping and that 
fine asbestos dust would fall in his face.  

The veteran's service personnel records reflect that from May 
1961 through April 1962 he was stationed in Pensacola, 
Florida, from May 1962 through January 1964 he was stationed 
at the U.S. Naval Air Station in Barbers Point, Hawaii, and 
from January 1964 through September 1964 he served aboard the 
USS CHEVALIER.  The veteran's service records also reveal 
that his occupational specialty was that of a Boatswain 
Mate/Seaman.


The record does not demonstrate that the veteran's claim has 
been sufficiently developed.  First, the RO should attempt to 
confirm the veteran's assertions that he may have been 
exposed to asbestos during service.

Second, it does not appear that all of the veteran's relevant 
post-service treatment records have been obtained.  
Specifically, in a January 2006 statement, the veteran 
referenced treatment records from Southwest General Health 
Center and Dr. Gonzalez.  While the record does contain 
treatment records from April 1996 through May 1996 from Dr. 
Gonzalez, the RO should request all of Dr. Gonzalez's 
treatment records, to include x-ray films, and all treatment 
records from Southwest General Health Center.  In addition, 
in Dr. Gonzalez's April 1996 treatment record, reference is 
made to treatment received at Euclid Meridia Hospital.  The 
RO should verify this treatment with the veteran and obtain 
all available treatment records.

Last, if inservice asbestos exposure is verified, the veteran 
should be afforded a VA examination.  The record contains a 
May 1996 treatment record from a private physician, in which 
it was indicated that a chest x-ray showed evidence of an 
underlying interstitial lung disease with some pleural 
thickening suggestive of asbestosis.  If, after obtaining all 
relevant treatment records and verifying asbestos exposure 
there is evidence that the veteran was exposed to asbestos 
inservice, the RO should schedule the veteran for a VA 
examination to ascertain the current nature and etiology of 
any lung disorder found.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a pulmonary disorder.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims file, to include all available 
treatment records from Dr. Gonzalez, 
Southwest General Health Center, and 
Euclid Meridia Hospital.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must request that the veteran 
complete the asbestos questionnaire, or 
otherwise provide a statement of detailed 
information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of any post-
service evidence of occupational or other 
asbestos exposure.  If the veteran 
identifies any instances of post-service 
occupational asbestos exposure, the RO 
must attempt to contact the employer 
identified, and request copies of all 
available medical records and personnel 
records indicating the veteran's job 
duties and any potential occupational 
exposure to asbestos.

4.  The RO must contact the Department of 
the Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376, and request verification of the 
veteran's alleged inservice exposure to 
asbestos.  The RO must enclose a copy of 
the veteran's service personnel records, 
as well as a copy of all of the veteran's 
statements of record in which he describes 
the ways by which he was allegedly exposed 
to asbestos.  The Liaison Office must be 
requested to verify the alleged sources of 
exposure, and must be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties.  If no such opinion can 
be given, the service department must so 
state, and give the reason why.

5.  Thereafter, if additional evidence is 
obtained which shows that the veteran was 
exposed to asbestos inservice, the RO must 
make arrangements to provide the veteran 
with a VA examination to determine the 
current existence and etiology of any 
pulmonary disorder found.  The claims file 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post service 
medical records, the examiner must provide 
an opinion as to whether any pulmonary 
disorder found is related to the veteran's 
active duty military service, to include 
asbestos exposure.  The examiner must 
provide an opinion as to whether any 
pulmonary disorder found was related to 
any history of post-service asbestos 
exposure.  If such a determination cannot 
be made without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

8.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

